DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

 	 -The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

-The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-16 are rejected under 35 U.S.C. 112, (b) or second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  More specifically,
	- In claims 1 and 16, the “characterized in that” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
	- In claims 3, 7, and 9, the use of alternative expression “and /or” renders the claims indefinite because the expressions on either side of the “and /or” are not considered equivalent and cause uncertainty with respect to the scope of the claims. 


Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 4-9, 11-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duda et al. (Duda) (Patent/Publication Number US 2014/0178260). 
	Regarding claims 1 and 14-16, Duda discloses an exhaust aftertreatment arrangement (28) for an exhaust system of an internal combustion engine (16), said exhaust aftertreatment arrangement (28) comprising a fluid passage (29, 30) for exhaust gases from said exhaust system, said fluid passage (29, 30, 50) defining an inner perimeter (e.g. See Paragraphs [0022]); and said exhaust aftertreatment arrangement further comprising an exhaust aftertreatment unit (28) comprising an exhaust aftertreatment element (70, 70a, 70b, 170) confined by an outer wall (52) defining an outer periphery of said exhaust aftertreatment unit (28) (e.g. See Paragraphs [0024-0025]); said exhaust aftertreatment unit (28)  being sealingly arranged in said fluid passage (29, 30, 50) for enabling flow of said exhaust gases through said exhaust aftertreatment element (70, 70a, 70b, 170), characterized in that a leakage treatment member (72, 80, 82) comprising an The support mat 72 can be formed from an intumescent material which typically swells when exposed to hot gases so that the space between the outer surface of the catalytic substrate 70 and the inner surface of the shell 52 is occupied during operation of the catalytic converter 28. The support mat 72 can also be formed from a non-intumescent material or a wire mesh material. In other embodiments, the support mat 72 can be omitted so that a gap is formed between the facing surfaces of the catalytic substrate 70 and the shell 52. The support mat 72 can include a leading edge 76 adjacent to the inlet end cone 54 and a trailing edge 78 adjacent to the outlet end cone 56. Annular support seals 80 and 82 can also be provided between the leading edge 76 and the trailing edge 78 of the support mat 72 to provide enhanced support while restricting both radial and axial movement of the catalytic substrate 70.) (e.g. See Paragraphs [0025-0028]).
	Regarding claim 4, Duda further discloses wherein said exhaust aftertreatment component is provided as a coating (e.g. See Paragraphs [0024-0025]).
	Regarding claims 5-6, and 8-9, Duda further discloses wherein said leakage treatment member (72, 80, 82) is a fluid sealing member arranged to fluidly seal between said outer wall and said inner perimeter; and/or circumferentially continuously around said outer wall [[(44)]] and said inner perimeter (e.g. See Paragraphs [0025, 0027-0028]).
	Regarding claim 7, Duda further discloses wherein said leakage treatment member [[(50)]] is a non-sealing member, such as comprising a wiremesh member and/or comprising a metal fleece component (See Paragraph [0025] The support mat 72 can also be formed from a non-intumescent material or a wire mesh material. In other embodiments, the support mat 72 can be omitted so that a gap is formed between the facing surfaces of the catalytic substrate 70 and the shell 52.) (e.g. See Paragraphs [0025]).
	Regarding claim 11, Duda further discloses wherein said exhaust aftertreatement unit (28) comprises a mounting sleeve (54, 56), said mounting sleeve forming said outer wall in which said exhaust aftertreatement element (70, 70a, 70b, 170) is confined, preferably said mounting sleeve is arranged to be removable from and reattachable to said exhaust aftertreatment arrangement for replacement of the exhaust aftertreatment element (e.g. See Paragraphs [0022-0024]).
	Regarding claim 12, Duda further discloses wherein said leakage treatment member is attached to said outer wall (e.g. See Paragraphs [0025-0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duda et al. (Duda) (Patent/Publication Number US 2014/0178260) in view of Ohya et al. (Ohya) (Patent/Publication Number US 2007/0144126).
	Regarding claims 2-3 and 10, Duda discloses all the claimed limitation as discussed above except that the exhaust aftertreatment element is a Diesel Oxidation Catalyst element, a Diesel Particulate Filter element, a Selective Catalyst Reduction element, and/or an Ammonia Slip Catalyst element
	Ohya teaches that it is conventional in the art, to use the exhaust aftertreatment element (1) is a Diesel Oxidation Catalyst element (18), a Diesel Particulate Filter element (9, 11), a Selective Catalyst Reduction element, and/or an Ammonia Slip Catalyst element (e.g. See Paragraphs [0038-0042, and 0047]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the exhaust aftertreatment element is a Diesel Oxidation Catalyst element, a Diesel Particulate Filter element, a Selective Catalyst Reduction element, and/or an Ammonia Slip Catalyst element of Duda, as taught by Ohya for the purpose of absorbing the NOx when the air-fuel ratio of the exhaust gas flowing into the absorbent is lean, and releasing the NOx when the air-fuel ratio of the exhaust gas flowing into the absorbent is rich; and trapping the particulates in the exhaust gas of the diesel engine, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine,  and further improve the performance of the engine and the efficiency of the emission device, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst system. 


Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents:
	Mitsuda et al. (Pat. No. 9441513), Vyelyayev et al. (Pat. No. 2016/0348566), Hatakeyama et al. (Pat. No. 2016/0348552), Nishi et al. (Pub. No. 2015/0017072), Hardesty et al. (Pub. No. 2008/0241007), Werni et al. (Pub. No. 8596044), and Gaysert et al. (Pat. No. 4043761), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        January 14, 2022